               Case 21-50222-KBO            Doc 13-1          Filed 06/08/21   Page 1 of 25




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

IN RE:                                                          Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.                            Case No: 19-12153 (KBO)

                                  Debtors.                      (Jointly Administered)
-----------------------------------------------------------
GEORGE MILLER, in his capacity as Chapter 7
Trustee of Bayou Steel BD Holdings, LLC, et al.
                                                                Adversary Proceeding No. 21-50222
                                    Plaintiff,

         vs.

RELIANT RECYCLING, INC.,

                                 Defendant.

                     MEMORANDUM OF LAW IN SUPPORT OF
                          RELIANT RECYCLING, INC.’S
               MOTION TO VACATE DEFAULT JUDGMENT [DOCKET #7]

                                          Filed on: June 8, 2021.

                _______________________________________________________



   The Law Office of James Tobia, LLC                                  Jones & Associates
          James Tobia, Esquire                                       Roland Gary Jones, Esq.
          1716 Wawaset Street                                      1325 Avenue of the Americas
         Wilmington, DE 19806                                               28th Floor
           Tel. (302) 655-5303                                        New York, NY 10019
           Fax (302) 656-8053                                          Tel. (347) 862-9254
       Email: jtobia@tobialaw.com                                      Fax (212) 202-4416
                                                                   Email: rgj@rolandjones.com
      Case 21-50222-KBO   Doc 13-1   Filed 06/08/21   Page 2 of 25




                       TABLE OF CONTENTS

Section                                                         Page No.

INTRODUCTION                                                         1

PROCEDURAL BACKGROUND                                                2

FACTUAL BACKGROUND                                                   2

I. THE BUSINESS RELATIONSHIP BETWEEN THE                             2
DEBTORS AND THE DEFENDANT

II. EVENTS LEADING TO THE DEFAULT JUDGMENT                           4

SUMMARY OF RELIEF REQUESTED                                          5

ARGUMENTS IN FAVOR OF VACATING THE DEFAULT                           6

I. APPLICABLE LAW                                                    6

II. THE PLAINTIFF WILL SUFFER NO PREJUDICE IF                        8
THE DEFAULT JUDGMENT IS VACATED

III. THE DEFENDANT HAS MERITORIOUS DEFENSES                          9

  A. THE TRANSFERS WERE MADE IN THE ORDINARY                         10
     COURSE OF BUSINESS OR FINANCIAL AFFAIRS OF
     THE DEBTORS AND THE DEFENDANT. HENCE,
     THE TRANSFERS ARE EXEMPT FROM AVOIDANCE
     PURSUANT TO SECTION 547(C)(2) OF THE
     BANKRUPTCY CODE

IV. THE DEFENDANT'S FAILURE TO RESPOND TO THE                        17
COMPLAINT WAS DUE TO EXCUSABLE NEGLECT AND
WAS NOT WILLFUL

V. EQUITY CONSIDERATIONS FAVOR THE DEFENDANT                         19

CONCLUSION                                                           19
       Case 21-50222-KBO          Doc 13-1   Filed 06/08/21   Page 3 of 25




                           TABLE OF AUTHORITIES

I.     APPLICABLE LAW
Statute:
Federal Rule of Civil Procedure

Cases:
   • C.K.S. Eng'rs, Inc. v. White Mountain Gypsum Co., 726 F.2d 1202 (7th Cir. 1984)
   • Church-El v. Bank of N.Y., Civil No. 11-877 (D. Del., 2013)
   • Enron Oil Corp. v. Diakuhara, 10 F.3d 90 (2nd Cir. 1993)
   • Gold Kist, Inc. v. Laurinburg Oil Co., 756 F.2d 14, 19 (3d Cir. 1985)
   • Pioneer Investment Services Co. v. Brunswick Associates L.P., 507 U.S. 380, 113
       S. Ct. 1489, 123 L. Ed. 2d 74 (1993)
   • United States v. $55,518.55 in U.S. Currency, 728 F.2d 192, 194-95 (3d Cir. 1984).

II.    THE PLAINTIFF WILL SUFFER NO PREJUDICE IF THE
       DEFAULT JUDGMENT IS VACATED

Cases:
   • In re Cendant Corp. PRIDES Litig., 235 F.3d 176, 183 (3d Cir. 2000)
   • JPMorgan Chase Bank, N.A. v. Pandolfelli (In re Pandolfelli), 2012 U.S. Dist.
       LEXIS 19223, 6-8 (D.N.J. Feb. 14, 2012
   • Smith v. PAC Int'l Logistics Co. (In re Advanced Mktg. Servs.), 448 B.R. 321,
       327-330 (Bankr. D. Del. 2011)
   • Zazzali v. 1031 Exchange Group LLC et al. (In re DBSI), 501 B.R. 37 (Bankr. Ct.
       D. Del. 2013)

III.   THE DEFENDANT HAS MERITORIOUS DEFENSES

Cases:
   • Arthur F. Williams, Inc. v. Helbig, 208 F.R.D. at 45 (E.D.N.Y. 2002)
   • Artmatic USA Cosmetics v. Maybelline Co., 906 F. Supp. 850, 855 (E.D.N.Y.
       1995)
   • Colangelo v. Eisen (In re Colangelo), 2009 U.S. Dist. LEXIS 30440 (E.D. Mich.
       Mar. 31, 2009)
   • Enron Oil Corp. v. Diakuhara, 10 F.3d 90 (2nd Cir. 1993)
   • Pall Corp. v. Entegris, Inc., 249 F.R.D. 48 (E.D.N.Y. 2007)
   • SEC V. McNulty, 137 F.3d at 740 (2d. Cir. 1998)
   • Weisel v. Pischel, 197 F.R.D. at 239 (E.D.NY. 2000)
   • Williams v. Meyer, 346 F.3d 607, 614 (6th Cir. 2003)

A.     THE TRANSFERS WERE MADE IN THE ORDINARY COURSE OF
       BUSINESS OR FINANCIAL AFFAIRS OF THE DEBTORS AND THE
       DEFENDANT. HENCE, THE TRANSFERS ARE EXEMPT FROM
       AVOIDANCE PURSUANT TO SECTION 547(C)(2) OF THE
       BANKRUPTCY CODE
       Case 21-50222-KBO        Doc 13-1     Filed 06/08/21    Page 4 of 25




Cases:
  • AE Liquidation, 2013 Bankr. LEXIS 4144, 2013 WL 5488476
  • Berger Indus. v. Artmark Prods. Corp. (In re Berger Indus.), 260 B.R. 639, 645
       (Bankr. E.D.N.Y. 2001)
  • Brothers Gourmet Coffees v. Armenia Coffee Corporation (In re Brothers Gourmet
       Coffees, Inc.), 271 B.R. 456 (Bankr. Ct. DE 2002)
  • Burtch v. Detroit Forming, Inc. (In re Archway Cookies), 435 B.R. 234, 241-42
       (Bankr. D. Del. 2010)
  • Eggmann v. Millwork Products, LLC (In re: Landreth Lumber Company), Case No.
       10-cv-282-MJR, 2011 U.S. Dist. LEXIS 30614 (Dist. Ct. S.D.IL, March 23, 2011)
  • Fiber Lite Corp. v. Molded Acoustical Prods., Inc. (In re Molded Acoustical Prods.
       Inc., 18 F.3d 217, 219 (3rd Cir. 1994)
  • Forman v. Moran Towing Corp. (In re AES Thames, LLC), 547 B.R. 99 (Bankr. D.
       Del. 2016).
  • Harrison v. The Ink Spot (In re Rave Comms. Inc.), 128 B.R. 369 (Bankr.
       S.D.N.Y. 1991).
  • Hechinger Liquidation Trust v. James Austin Co. (In re Hechinger Inv. Co. of Del.,
       Inc.), 320 B.R. 541, 548-49 (Bankr. D. Del. 2004)
  • Huffman v. New Jersey Steel Corp., (In re Valley Steel Corp), 182 B.R. 728
       (Bankr. W.D. Va. 1995)
  • In re Bank of New England Corp., 161 B.R. 557 (Bankr. D. Mass. 1993)
  • In re Lan Yik Foods Corp., 185 B.R. 103, quoting H.R. Rep. No. 595, 95th
       Cong., 1st Sess. 373 (1977)
  • J.P. Fyfe, Inc. v. Bradco Supply Corp. (In re J.P.Fyfe, Inc.), 96 B.R. 474,477
       (D.N.J. 1988), aff'd 891 F.2d 66 (3rd Cir. 1989)
  • Jensen v. Raymond Building Supply Co. (In re Homes of Port Charlotte), 109 B.R.
       489 (Bankr. Ct. M.D.FL, 1990)
  • Kleven v. Househould Bank, 334. F.3d 638, 642 (7th Cir. 2003), cert denied,
       540 U.S. 1073 (2003)
  • McCord v. Venus Foods (In re Lan Yik Foods Corp.), 185 B.R. 103, 112-113
       (Bankr. E.D.N.Y. 1995)
  • Menotte v. Oxyde Chemicals, Inc. (In re JSL Chem. Corp.), 424 B.R. 573 (Bankr.
       S.D. Fla. 2010)
  • Modern Metal Prods. Co. v. Virtual Eng'g Inc. (In re Modern Metal Prods. Co.)
       2015 Bankr. LEXIS 1188 (Bankr. N.D. Ill. Apr. 8, 2015)
  • Paloain v. Quad-Tech, Inc. (In re GGSI Liquidation, Inc.), 313 B.R. 770, 775
       (Bankr. N.D. Ill. 2004)
  • SEC v. First Jersey Sec., Inc. (In re First Jersey Sec. Inc.), 180 F.3d 504, 512 (3d
       Cir. 1999)
  • Smith v. Shearman & Sterling (In re BCE West, L.P.), 2008 Bankr. LEXIS 569
       (Bankr. D. Ariz. Feb. 28, 2008)
  • Torch Offshore, LLC v. C&D Marine, LLC (In re Torch Offshore, Inc.), Adv. Proc.
       No. 07-1001, 2008 Bankr. LEXIS 1898 (Bankr. Ct. E.D.LA, June 18, 2008)
  • Waslow v. Interpublic Group of Cos., Inc. (In re M Group, Inc.), 308 B.R. 697, 702
       (Bankr. D. Del. 2004)


IV.    THE DEFENDANTS’ FAILURE TO RESPOND TO THE COMPLAINT
       WAS DUE TO EXCUSABLE NEGLECT AND WAS NOT WILFULL
       Case 21-50222-KBO       Doc 13-1    Filed 06/08/21    Page 5 of 25




Cases:
   • Albicocco v. Albicoco, et al. (In re Albicocco), 2006 U.S. Dist.
       LEXIS 65359 (E.D.N.Y. September 13, 2006)
   • In re XO Communs., Inc., 301 B.R. 782 (Bankr. S.D.N.Y. 2003)
   • Pioneer Inv. Servs. Co. v. Brunswick Associates, Ltd., 507 U.S. 380, 113 S.
       Ct. 1489, 123 L. Ed. 2d 74 (1993)
   • Nara v. Frank, 488 F.3d 187, 193-94 (3d Cir. 2007)
   • Zawadski de Bueno v. Bueno Castro, 822 F.2d 416, 420 (3d Cir. 1987)
   • Zazzali v. 1031 Exch. Group LLC (In re DBSI Inc.), 501 B.R. 37, 42 (Bankr. D.
       Del. 2013)
               Case 21-50222-KBO                 Doc 13-1     Filed 06/08/21   Page 6 of 25




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

IN RE:                                                        Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.                          Case No: 19-12153 (KBO)

                                  Debtors.                    (Jointly Administered)
-----------------------------------------------------------
GEORGE MILLER, in his capacity as Chapter 7
Trustee of Bayou Steel BD Holdings, LLC, et al.
                                                              Adversary Proceeding No. 21-50222
                                    Plaintiff,

         vs.

RELIANT RECYCLING, INC.,

                                 Defendant.


                      MEMORANDUM OF LAW IN SUPPORT OF
                           RELIANT RECYCLING, INC.’S
                MOTION TO VACATE DEFAULT JUDGMENT [DOCKET #7]

         Reliant Recycling, Inc. (the “Defendant”), by and through the undersigned counsel,

submits this Memorandum of Law in support of its Motion to Vacate Entry of Default Judgment

(the "Motion") entered against it on April 28, 2021; the Affidavit of Defendant’s corporate

representative, Jake Himel (the "Himel Affi."), and the exhibits attached thereto.

                                              INTRODUCTION

         1.       The Defendant has meritorious defenses against the claims of George Miller (the

"Plaintiff"), the chapter 7 trustee of the debtors Bayou Steel BD Holdings, LLC, et al. (the

“Debtors”). Once advised that a default judgment had been entered against it, the Defendant

quickly sought for and retained undersigned counsel Roland Gary Jones. Upon retention, Mr. Jones

immediately started working towards reviewing the case and filed this Motion.




                                                         1
               Case 21-50222-KBO       Doc 13-1      Filed 06/08/21     Page 7 of 25




                               PROCEDURAL BACKGROUND

        2.      On October 1, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under Chapter 11 of the Bankruptcy Code before the United States Bankruptcy

Court for the District of Delaware (the “Bankruptcy Court”). The Debtors’ cases are jointly

administered for administrative purposes only.

        3.      On March 4, 2021, the Plaintiff commenced the above-captioned Adversary

Proceeding by filing a Complaint against the Defendant. In the Complaint, the Plaintiff sought to

recover the amount of $359,567.97 (the "Transfers") from the Defendant as alleged preference

transfers under 11 U.S.C. §547 and §550. [Docket #1]

        4.      On April 27, 2021, the Plaintiff filed a request for entry of default against the

Defendant. [Docket #4]

        5.      On April 28, 2021, the Clerk entered a default against the Defendant. [Docket #6]

        6.      On April 28, 2021, a Default Judgment was entered against the Defendant. (the

“Default Judgment”). [Docket #7]

        7.      On May 13, 2021, the above-captioned Adversary Proceeding was closed.

        8.      The Defendant learned of the default judgment through the undersigned counsel on

May 14, 2021.

        9.      On May 16, 2021, the Defendant’s registered agent received the Notice of Default

in the mail.

                                  FACTUAL BACKGROUND

   I.         THE BUSINESS RELATIONSHIP BETWEEN THE
              DEBTORS AND THE DEFENDANT

        10.     Upon information and knowledge, prior to filing for bankruptcy relief, the Debtors

owned and operated a steel mini-mill, stocking locations, and a rolling mill and produced structural




                                                 2
              Case 21-50222-KBO          Doc 13-1     Filed 06/08/21     Page 8 of 25




steel products.

        11.       The Defendant's principal place of business is at 305 Dickson Road, Houma,

Louisiana 70363. See Himel Affi. ¶3.

        12.       The Defendant is a company engaged in the sale of scrap metal to recycling plants.

See Himel Affi. ¶4.

        13.       The Debtors and the Defendant (collectively, the “Parties”) first started doing

business in or about December 2018. See Himel Affi. ¶5.

        14.       The Defendant sold and delivered mixed scrap metals to the Debtors. See Himel

Affi. ¶6.

        15.       There was no written agreement between the Parties. The business between the

parties was typically conducted by way of purchase orders and invoices. The Parties first agreed

upon the price of the scrap metals per ton at the start of a particular month. The Debtors then

confirmed the order by issuing a purchase order to the Defendant. Thereafter, pursuant to the

purchase orders, the Defendant delivered the scrap metal to the Debtors. See Himel Affi. ¶7.

        16.       The scrap was delivered to the Debtors’ recycling plant by the Defendant’s trucks.

Multiple truck deliveries were usually required to fulfill a single purchase order. See Himel Affi.

¶8.

        17.       Each truck delivery was accompanied by an invoice. These invoices did not state

any payment terms. However, the Debtors’ representatives agreed to pay each invoice as soon as

possible. The Debtors typically paid within a week or two upon delivery, however, it was not

unusual for certain payments to be made in a longer time frame. See Himel Affi. ¶9.

        Historical Period Payments




                                                  3
               Case 21-50222-KBO               Doc 13-1        Filed 06/08/21         Page 9 of 25




         18.      During the Historical Period1, the Debtors paid the Defendant between 0 days to 35

days of the invoice date. The average lateness of the Debtors’ payment per invoice was 2.21 days.

See Himel Affi. ¶10; see also Historical Period Payments Table at Exhibit "A."

         Preference Period Payments

         19.      During the Preference Period2, the Debtors paid the Defendant between 0 days to 9

days of the invoice date. The average lateness of the Debtors’ payment per invoice was 2.50 days.

See Himel Affi. ¶11; see also Preference Period Payments Table at Exhibit "B."

                       EVENTS LEADING TO THE DEFAULT JUDGMENT

         20.      On March 4, 2021, the Plaintiff served the summons and the copy of the complaint

to the Defendant’s address, P.O. Box 909, Houma, Louisiana 70361, to the attention of Derry

Himel, Defendant’s Vice-President. Additionally, the Plaintiff also served a copy of the Complaint

and the summons to Defendant’s registered agent Gerald Arceneaux at the address 117 Hotard

Street, Suite 1A, Bourg, Louisiana 70343. [Docket #2]

         21.      The Defendant’s representative, Mr. Himel, cannot recall when he received

process, however, he checks the Defendant’s P.O. Box at least once a week. See Himel Affi. ¶13

         22.      Upon receiving process, Mr. Himel forwarded the documents to Mr. Arceneaux.

See Himel Affi. ¶14

         23.      Mr. Arceneaux, while he is the Defendant’s registered agent and is a lawyer, is not

in-house counsel to the Defendant. See Himel Affi. ¶15

         24.      Since Mr. Arceneaux was not retained to represent the Defendant, and because of

an unintentional lag in communication between Mr. Himel and Mr. Arceneaux, the Defendant was



1
  The 2 years prior to the 90 days before the filing of the bankruptcy petition by the Debtors i.e., the period starting
July 3, 2017, until July 3, 2019.
2
  The 90 days prior to the Petition Date i.e., the period starting July 4, 2019, until October 1, 2019.




                                                           4
              Case 21-50222-KBO        Doc 13-1       Filed 06/08/21    Page 10 of 25




unable to respond to the Complaint. See Himel Affi. ¶16

        25.     On April 27, 2021, the Plaintiff requested for an entry of a default judgment against

the Defendant. [Docket #4]

        26.     On April 28, 2021, a default was entered against the Defendant. [Docket #7]

        27.     On information and belief, on May 12, 2021, Mr. Arceneaux received the notice of

the Plaintiff’s request for entry of a default judgment against the Defendant. The delay was caused

by the fact that mail to Bourg, Louisiana, is typically collected at New Orleans. It usually takes

about two weeks for the mail to be delivered to Bourg, Louisiana. Upon receipt of the notice, Mr.

Arceneaux informed the Defendant about the Plaintiff’s request for an entry of a default judgment

against the Defendant and about the need to retain competent counsel. See Himel Affi. ¶17.

        28.     Upon learning of the Plaintiff’s request for entry of a default judgment against the

Defendant, the Defendant immediately started looking for competent counsel. See Himel Affi. ¶18.

        29.     On information and belief, Mr. Arceneaux received a copy of the default judgment

on or about May 16, 2021. See Himel Affi. ¶19.

        30.     On May 17, 2021, the Defendant retained the undersigned counsel and his firm to

handle this matter. See Himel Affi. ¶20.

                            SUMMARY OF RELIEF REQUESTED

        31.     The Defendant requests that this Honorable Court vacate the Default Judgment

against it.


        32.     The Defendant had no intent to ignore the complaint filed by the Plaintiff and fully

intended to retain counsel in order to answer the complaint. When the Defendant was advised of

the Default Judgment on May 14, 2021, he immediately retained undersigned counsel, Roland

Gary Jones. Upon retention, Mr. Jones immediately started reviewing the case and working




                                                  5
              Case 21-50222-KBO          Doc 13-1      Filed 06/08/21   Page 11 of 25




towards the filing of this Motion.

        33.     Any lapse in time in the Defendant's filing of this Motion to Vacate the Default

Judgment was caused by a delay in the Defendant receiving advice from Defendant’s former

counsel, Mr. Arceneaux and for the reason that the Defendant had to search for an out of state

counsel.

        34.     Additionally, the Plaintiff will suffer no prejudice if the Default Judgment is

vacated. A mere little over one month has passed between the entry of the Default Judgment and

the filing of this Motion. There is no danger that any evidence may be lost. A less than two months

of delay in filing a motion to vacate a default judgment is legally insignificant. Zazzali v. 1031

Exchange Group LLC et al. (In re DBSI), 501 B.R. 37 (Bankr. Ct. D. Del. 2013).

        35.     Finally, the Defendant also has meritorious defenses in its favor.

                ARGUMENTS IN FAVOR OF VACATING THE DEFAULT

   I.         APPLICABLE LAW

        36.     Fed. R. Civ. P. 60(b) provides that “On motion and just terms, the court may relieve

a party or its legal representative from a final judgment, order, or proceeding for the following

reasons:

                   1)      mistake, inadvertence, surprise, or excusable neglect;


                   2)      newly discovered evidence that, with reasonable diligence, could

                           not have been discovered in time to move for a new trial under

                           Rule 59(b);

                   3)      fraud (whether previously called intrinsic or extrinsic),

                           misrepresentation, or misconduct by an opposing party;

                   4)      the judgment is void;




                                                   6
             Case 21-50222-KBO            Doc 13-1       Filed 06/08/21    Page 12 of 25




                     5)      the judgment has been satisfied, released, or discharged; it is based

                             on an earlier judgment that has been reversed or vacated, or applying

                             it prospectively is no longer equitable; or

                     6)      any other reason that justifies relief.

       37.     Fed. R. Civ. P. 60(c) subsequently provides that a party may move to vacate a

default due to mistake, inadvertence, surprise, or excusable neglect within a year of the default.

       38.     Fed. R. Civ. P. 60(b)(1) permits courts to reopen judgments for reasons of mistake,

inadvertence, surprise, or excusable neglect, but only on motion made within one year of the

judgment. Fed. R. Civ. P. 60(b)(6) goes further, however, and empowers the court to reopen a

judgment even after one year has passed for any other reason justifying relief from the operation

of the judgment. Pioneer Investment Services Co. v. Brunswick Associates L.P., 507 U.S. 380, 113

S. Ct. 1489, 123 L. Ed. 2d 74 (1993).

       39.     Generally, entries of default and default judgments are disfavored by the courts,

and when a defendant moves to set aside the entry of default or a default judgment the law,

therefore "require[s] doubtful cases to be resolved in favor of the party moving to set aside the

default judgment 'so that cases may be decided on their merits.'" Church-El v. Bank of N.Y., Civil

No. 11-877 (D. Del., 2013) citing United States v. $55,518.55 in U.S. Currency, 728 F.2d 192, 194-

95 (3d Cir. 1984).

       40.     Defaults are particularly disfavored when substantial rights are implicated, or when

substantial sums of money are demanded. Enron Oil Corp. v. Diakuhara, 10 F.3d 90 (2nd Cir. 1993).

       41.     A default judgment is a "weapon of last resort, appropriate only when a party

willfully disregards pending litigation." C.K.S. Eng'rs, Inc. v. White Mountain Gypsum Co., 726

F.2d 1202 (7th Cir. 1984).




                                                     7
               Case 21-50222-KBO        Doc 13-1       Filed 06/08/21    Page 13 of 25




         42.     When considering an application to set aside a default, or a default judgment, a

court "must consider the following three facts: (1) whether the plaintiff will be prejudiced; (2)

whether the defendant has a meritorious defense; and (3) whether the default was the result of the

defendant's culpable conduct." Gold Kist, Inc. v. Laurinburg Oil Co., 756 F.2d 14, 19 (3d Cir.

1985).

   II.         THE PLAINTIFF WILL SUFFER NO
               PREJUDICE IF THE DEFAULT
               JUDGMENT IS VACATED

         43.     Prejudice, in the context of a motion to vacate a default judgment, is "the loss of

evidence, increased potential for fraud or collusion, or a substantial reliance upon the judgment."

JPMorgan Chase Bank, N.A. v. Pandolfelli (In re Pandolfelli), 2012 U.S. Dist. LEXIS 19223, 6-8

(D.N.J. Feb. 14, 2012); see also Smith v. PAC Int'l Logistics Co. (In re Advanced Mktg. Servs.),

448 B.R. 321, 327-330 (Bankr. D. Del. 2011). The cost of enforcing a judgment later vacated and

the delay in realizing satisfaction on a claim rarely serves to establish the degree of prejudice

sufficient to prevent the opening of a default judgment. The loss of an advantageous position

cannot be used to establish prejudice. Smith v. PAC Int'l Logistics Co. (In re Advanced Mktg.

Servs.), 448 B.R. 321, 327-330 (Bankr. D. Del. 2011).

         44.     The burden of proving prejudice is on the Plaintiff. Smith v. PAC Int'l Logistics Co.

(In re Advanced Mktg. Servs.), 448 B.R. 321, 327-330 (Bankr. D. Del. 2011) ("Here, the Plaintiff

has not shown that he would be materially prejudiced if the default judgment is vacated.").

         45.     A mere little over one month has passed between the entry of the Default Judgment

and the filing of this Motion. There is no danger that any evidence may be lost.

         46.     About less than a two-month delay in filing a motion to vacate is legally

insignificant as a matter of law. See, Zazzali v. 1031 Exchange Group LLC et al. (In re DBSI), 501




                                                   8
             Case 21-50222-KBO         Doc 13-1       Filed 06/08/21    Page 14 of 25




B.R. 37 (Bankr. Ct. D. Del. 2013) citing In re Cendant Corp. PRIDES Litig., 235 F.3d 176, 183

(3d Cir. 2000) (the “delay in bringing the Rule 60(b) motion was three weeks … [t]his delay was

trivial in light of the one-year outer limit for bringing a Rule 60(b) motion . . . and under O’Brien,

in which we concluded that a two-month delay was insignificant as a matter of law"),

III.   THE DEFENDANT HAS MERITORIOUS DEFENSES

       47.     One of the requirements for setting aside a default is that the moving party must

have a meritorious defense. “In order to make a sufficient showing of a meritorious defense . . .

the defendant need not establish his defense conclusively, . . . but must present evidence of facts

that, 'if proven at trial, would constitute a complete defense."' SEC V. McNulty, 137 F.3d at 740

(2d. Cir. 1998) (quoting Enron Oil, 10 F.3d at 98) (internal citation omitted); see also Weisel v.

Pischel, 197 F.R.D. at 239 (E.D.NY. 2000) ("Likelihood of success is not the measure. [Plaintiffs']

allegations are meritorious if they contain 'even a hint of a suggestion' which, if proven at

trial, would constitute a complete defense") (citations omitted) (alteration in original); Artmatic

USA Cosmetics v. Maybelline Co., 906 F. Supp. 850, 855 (E.D.N.Y. 1995) ("A party's defense may

be meritorious if the defense raises a significant issue; a party need not establish the merits of the

defense conclusively.") (citation omitted). Although more than mere "conclusory denials" is

required to establish a meritorious defense, Enron Oil, 10 F.3d at 98, as long as the defense is

"potentially viable," it will be adequate to warrant setting aside the entry of default. Arthur F.

Williams, Inc. v. Helbig, 208 F.R.D. at 45 (E.D.N.Y. 2002) (denying plaintiffs motion for a default

judgment in part due to the defendant's "potentially viable" defense) (citation omitted)” Pall Corp.

v. Entegris, Inc., 249 F.R.D. 48 (E.D.N.Y. 2007).

       48.     Ambiguous or disputed facts must be construed in the light most favorable to the

defaulted party when testing the meritoriousness of a proposed defense. Colangelo v. Eisen (In re




                                                  9
             Case 21-50222-KBO         Doc 13-1       Filed 06/08/21    Page 15 of 25




Colangelo), 2009 U.S. Dist. LEXIS 30440 (E.D. Mich. Mar. 31, 2009) citing Williams v. Meyer,

346 F.3d 607, 614 (6th Cir. 2003).

       49.     If the Defendant is given an opportunity to present an Answer, the Defendant could

prevail against the Plaintiff’s claim based on the defenses detailed below.

A.     THE TRANSFERS WERE MADE IN THE ORDINARY COURSE OF
       BUSINESS OR FINANCIAL AFFAIRS OF THE DEBTORS AND
       THE DEFENDANT. HENCE, THE TRANSFERS ARE EXEMPT
       FROM AVOIDANCE PURSUANT TO SECTION 547(C)(2) OF THE
       BANKRUPTCY CODE

       50.     Section 547(c)(2) of the Bankruptcy Code provides that the Trustee may not avoid

a transfer under subsection Section 547(b) to the extent such transfer was: (A) made in the ordinary

course of business or financial affairs of the debtor and the transferee; or (B) made according to

ordinary business terms.

       51.     The policy behind this exception is "to leave undisturbed normal financial relations

because it does not detract from the general policy of the preference section to discourage unusual

transactions by either the debtor or his creditors during the debtor's slide into bankruptcy." In re

Lan Yik Foods Corp., 185 B.R. 103, quoting H.R. Rep. No. 595, 95th Cong., 1st Sess. 373 (1977);

see also Berger Indus. v. Artmark Prods. Corp. (In re Berger Indus.), 260 B.R. 639, 645 (Bankr.

E.D.N.Y. 2001); Harrison v. The Ink Spot (In re Rave Comms. Inc.), 128 B.R. 369 (Bankr.

S.D.N.Y. 1991). In this way, Congress has "induced creditors to continue dealing with a distressed

debtor so as to kindle its chances of survival without a costly detour- through, or a humbling ending

in, the sticky web of bankruptcy." In re Lan Yik Foods Corp., Id., quoting Fiber Lite Corp. v.

Molded Acoustical Prods., Inc. (In re Molded Acoustical Prods. Inc., 18 F.3d 217, 219 (3rd Cir.

1994). Absent this exception, creditors might cease ordinary trade with any customer who

appeared to be experiencing financial difficulty, thus hastening its slide into bankruptcy. See J.P.




                                                 10
             Case 21-50222-KBO         Doc 13-1       Filed 06/08/21    Page 16 of 25




Fyfe, Inc. v. Bradco Supply Corp. (In re J.P.Fyfe, Inc.), 96 B.R. 474,477 (D.N.J. 1988), aff'd

891 F.2d 66 (3rd Cir. 1989); Paloain v. Quad-Tech, Inc. (In re GGSI Liquidation, Inc.), 313 B.R.

770, 775 (Bankr. N.D. Ill. 2004) (the purpose of the "ordinary course" defense is to protect

recurring and customary credit transactions that were not preferential precisely because they

occurred during the ordinary course of business), citing Kleven v. Househould Bank, 334. F.3d

638, 642 (7th Cir. 2003), cert denied, 540 U.S. 1073 (2003).

       52.     To make out an ordinary course of business defense under 11 U.S.C.S. § 547(c)(2),

a defendant must show that the incurred debts, and the resulting transfers in payment of those

debts, were made either in the ordinary course of business or according to ordinary business terms.

11 U.S.C.S. § 547(c)(2). Section 547(c)(2)(A) requires a subjective examination of whether a

transfer was ordinary between the parties to the transfer, meaning whether the payments were

consistent with the course of dealings between the parties. The determination of whether a creditor

has met its burden under section 547(c)(2)(A) is a subjective test involving the consistency of

transactions between the creditor and the debtor before and during the preference period." AE

Liquidation, 2013 Bankr. LEXIS 4144, 2013 WL 5488476 at *3 citing SEC v. First Jersey Sec.,

Inc. (In re First Jersey Sec. Inc.), 180 F.3d 504, 512 (3d Cir. 1999). When reviewing the

transactions for consistency, a court should consider several factors: (i) The length of time the

parties engaged in the type of dealing at issue; (ii) Whether the subject transfers were in an amount

more than usually paid; (iii) Whether the payments at issue were tendered in a manner different

from previous payments; (iv) Whether there appears to be an unusual action by the creditor or

debtor to collect on or pay the debt; and (v) Whether the creditor did anything to gain an advantage

(such as obtain additional security) in light of the debtor's deteriorating financial condition. AE

Liquidation, 2013 Bankr. LEXIS 4144, 2013 WL 5488476, *3 citing Burtch v. Detroit Forming,




                                                 11
              Case 21-50222-KBO        Doc 13-1      Filed 06/08/21    Page 17 of 25




Inc. (In re Archway Cookies), 435 B.R. 234, 241-42 (Bankr. D. Del. 2010); Hechinger Liquidation

Trust v. James Austin Co. (In re Hechinger Inv. Co. of Del., Inc.), 320 B.R. 541, 548-49 (Bankr.

D. Del. 2004); Forman v. Moran Towing Corp. (In re AES Thames, LLC), 547 B.R. 99 (Bankr. D.

Del. 2016).

              Prior Course of Dealing Between the Parties – Consistency
              of transactions between the Debtors and Defendant before
              and during the Preference Period

       53.      A look at various factors to determine the consistency of transactions between the

Defendant and the Debtors reveals that there was nothing unusual in their transactions during the

Preference Period when compared with those transactions during the Historical Period.

              Length of time the parties have engaged in the type of
              dealing at issue.

       54.      The Defendant provided the Debtors with scrap metals for about 2 years prior to

the Petition Date. The products that the Defendant provided to the Debtors were within the scope

of Defendant's normal business operations just as the Debtors' acceptance was in the ordinary

course of the Debtors' business operations. It is beyond question that the Preference Transfers were

a by-product of the routine and normal course of transactions between the Debtors and the

Defendant.

             The payments were tendered in a manner not different from
             previous payments.

       55.      During the Historical Period, the Debtors habitually paid for Defendant’s

invoices via Wire or Check payment. The Debtors continued paying in this manner during the

Preference Period.

              The Defendant did not exert any collection pressure on the
              Debtors and did nothing to gain an advantage of the
              Debtors’ deteriorating financial condition.




                                                12
                 Case 21-50222-KBO        Doc 13-1      Filed 06/08/21   Page 18 of 25




          56.      In the course of its business relationship with the Debtors, up to and during the

Preference Period, the Defendant did not do anything unusual to take advantage of the Debtors’

deteriorating financial condition. During the Historical Period, the Defendant would typically

follow up with the Debtors for any outstanding payments on its invoices via electronic mail or

telephone. This practice continued during the Preference Period.

                Timing of payments

          57.      To prove ordinariness, it is incumbent upon preference action defendants to show

"some similarity in the account aging history in the preference period and that in the pre-

preference period." Waslow v. Interpublic Group of Cos., Inc. (In re M Group, Inc.), 308 B.R. 697,

702 (Bankr. D. Del. 2004).

                Consistency in the Debtors' Payment Practices
                - the "overall average lateness" method

          58.      The Defendant will establish a “baseline of dealings” to compare payment practices

during the Preference Period with the prior course of dealing. The starting point involves

consideration of the average time of payment after the issuance of the invoice during the Historical

Period.

          59.      As noted earlier, during the Historical Period, the Debtors typically paid the

Defendant's invoices within 2.21 days of the invoice date on average. See Exhibit “A” to Himel

Affi. Similarly, during the Preference Period, the Debtors paid all of the Defendant's invoices

within 2.50 days of the invoice date on an average. See Exhibit “B” to Himel Affi.

          60.      A difference of less than 1 day in the overall averages between the Historical and

Preference Period payment averages falls well within what a number of courts have found as

ordinary and immune from a trustee or debtor-in-possession's avoidance powers:




                                                   13
              Case 21-50222-KBO        Doc 13-1      Filed 06/08/21   Page 19 of 25




             a. In re Bank of New England Corp., 161 B.R. 557 (Bankr. D. Mass. 1993) -
                Holding that a difference between 38.4 days pre-preference average
                number of days to payment, and 54.7 days preference average number of
                days to payment did not make the payments out of the ordinary course of
                business.
             b. McCord v. Venus Foods (In re Lan Yik Foods Corp.), 185 B.R. 103, 112-
                113 (Bankr. E.D.N.Y. 1995) – Holding that a difference between
                approximately 89 days pre-preference average days to pay after invoicing,
                and approximately 110 days preference average days to pay after invoice
                did not make the payments out of the ordinary course of business; Although
                the average payment in the preference period was made later than the
                average payment during the pre-preference period, a comparison of the pre-
                preference and preference payments shows that in both periods there were
                substantial and significant delays in payments.
             c. Huffman v. New Jersey Steel Corp., (In re Valley Steel Corp), 182 B.R.
                728 (Bankr. W.D. Va. 1995) - Holding that a difference between
                approximately 54 days pre-preference average days to payment, and
                approximately 67 days preference average days to payment did not make
                the payments out of the ordinary course of business;
             d. Smith v. Shearman & Sterling (In re BCE West, L.P.), 2008 Bankr. LEXIS
                569 (Bankr. D. Ariz. Feb. 28, 2008) - Holding that a difference between 69
                days pre-preference average number of days to payment, and 61 days
                preference average number of days to payment did not make the payments
                out of the ordinary course of business.
       61.      Hence, if the timeliness of payments is determined solely based on a comparison of

average days before and during the Preference Period, the difference in this adversary proceeding

is not so significant as to defeat the ordinariness of the alleged Transfers. The evidence, in this

case, reflects a time rate consistent with the above-cited case laws which indicate that a narrow

band of difference is acceptable.

             Consistency in the Debtors' Payment Practices
             - the "distribution or bucketing" method

       62.      Most of the Historical Period payments (97.29%) were made under 30-days of the

relevant invoices. Similarly, all of the Preference Transfers (100%) were made under 30-days of

the relevant invoices.

             Consistency in the Debtors' Payment Practices



                                                14
             Case 21-50222-KBO         Doc 13-1        Filed 06/08/21   Page 20 of 25




             - the "range of payments" method

       63.      Payments in the preference period made within the range of payments of the pre-

preference period are deemed payments in the ordinary course of business. Brothers Gourmet

Coffees v. Armenia Coffee Corporation (In re Brothers Gourmet Coffees, Inc.), 271 B.R. 456

(Bankr. Ct. DE 2002); Jensen v. Raymond Building Supply Co. (In re Homes of Port Charlotte),

109 B.R. 489 (Bankr. Ct. M.D.FL, 1990) (determining that only those preference payments beyond

the pre-preference range of 28-76 days were outside the ordinary course); Torch Offshore, LLC v.

C&D Marine, LLC (In re Torch Offshore, Inc.), Adv. Proc. No. 07-1001, 2008 Bankr. LEXIS 1898

(Bankr. Ct. E.D.LA, June 18, 2008) (determining that preference payments to one of two creditors

could not be avoided by the trustee because the preference period payment range of 65 to 168 days

was similar to 36 and 128 days pre-preference period payment range).

       64.      For example, in the case of Eggmann v. Millwork Products, LLC (In re: Landreth

Lumber Company), Case No. 10-cv-282-MJR, 2011 U.S. Dist. LEXIS 30614 (Dist. Ct. S.D.IL,

March 23, 2011) the trustee and the creditor utilized different methodologies in analyzing the

ordinary course of business defense. Id. at 3. The trustee utilized an average days analysis, while

the creditor resorted to a range of payments analysis. Id. at 4. The District Court chose to use the

range of payments method because the trustee's use of averages created a "far too narrow payment

window, which would distort the relationship, understanding, and practice between" the debtor and

the creditor. Id. at 18. The Court, which found the debtor's preference period payments to the

creditor were being made in the range of its pre-preference period payments, upheld the creditor's

ordinary course of business defense. Id. at 19.

       65.      Similarly, in Menotte v. Oxyde Chemicals, Inc. (In re JSL Chem. Corp.), 424 B.R.

573 (Bankr. S.D. Fla. 2010), the trustee and the creditor once again differed in the method to use




                                                  15
             Case 21-50222-KBO         Doc 13-1       Filed 06/08/21   Page 21 of 25




in calculating the timeliness of the debtor's payment. Id. at 13. The creditor presented evidence to

show that the preference payment was 29 days late, which was within the 0 to 33 day range of the

debtor's pre-preference period payments. Id. at 16. While the bankruptcy court ultimately ruled

that the preference transfer was made outside of the ordinary course due to unusual collection

activity on the part of the creditor, it did hold that the transfer would have otherwise been deemed

ordinary since it was made within the pre-preference period payment range. Id. at 17.

       66.     The Court in Modern Metal Prods. Co. v. Virtual Eng'g Inc. (In re Modern Metal

Prods. Co.) 2015 Bankr. LEXIS 1188 (Bankr. N.D. Ill. Apr. 8, 2015) held that the alleged

preferential transfers, which were later than average, were protected from avoidance because they

fell well within the historical baseline range of payments.

       67.     Although there is no single formula the Court must use, most courts tend to use the

range of terms that define the transaction, rather than considering only averages. Menotte v. Oxyde

Chemicals, Inc. (In re JSL Chem. Corp.), 424 B.R. 573 (Bankr. S.D. Fla. 2010). When comparing

pre-preference period transactions to preference period transactions, the Court may look at ranges

and/or averages. Eggmann v. Millwork Products, LLC (In re: Landreth Lumber Company), Case

No. 10-cv-282-MJR, 2011 U.S. Dist. LEXIS 30614 (Dist. Ct. S.D.IL, March 23, 2011). Ranges

are the most commonly used tool because averages can be misleading and result in an inaccurate

depiction of the actual ordinary course of business. Id.

       68.     Using the range of payments test, in the present case, the Preference Period shows

payments ranging from 0 to 9 days late from the invoice date (see Himel Affi. ¶11; Exhibit "B").

Meanwhile, during the Historical Period, the payments made by the Debtors to the Defendant

ranged from 0 to 35 days from the invoice date (see Himel Affi. ¶10; Exhibit "A"). The outside

range of the Preference Period payments were thus made in line with, or well within the outside




                                                 16
              Case 21-50222-KBO         Doc 13-1       Filed 06/08/21    Page 22 of 25




limits of, the Historical Period payments. The results of the “range of payments” test showed

Debtors' payments during the Preference Period to be ordinary.

        69.     Consequently, the Preference Transfers, having been made within the range of

payments during the Historical Period, should be protected from the Plaintiff's avoidance power

pursuant to Section 547(c)(2)(A) of the Bankruptcy Code because they were made in accordance

with the ordinary course of business and financial affairs of the Debtors and the Defendant.

      B. ADDITIONAL DEFENSES

       70.      The Defendant's research is continuing at this point. However, the Defendant is of

the opinion that it may also be able to assert the following affirmative defenses if it is permitted to

file an Answer:

               1)    subsequent new value in exchange was extended to the Debtors subsequent

                     to each to the Transfers that were not paid by an otherwise unavoidable

                     transfer; or in the alternative, that the Transfers were contemporaneous to the

                     new value extended to the Debtors.

               2)    the Transfers were made in accordance with the ordinary industry terms.

IV.     THE DEFENDANT’S FAILURE TO RESPOND TO THE
        COMPLAINT WAS DUE TO EXCUSABLE NEGLECT AND WAS
        NOT WILFUL

       71.          In Pioneer Inv. Servs. Co. v. Brunswick Associates, Ltd., 507 U.S. 380, 113 S.

Ct. 1489, 123 L. Ed. 2d 74 (1993) the Supreme Court adopted a two-prong test for determining

whether time should be extended based on excusable neglect. See also Albicocco v. Albicoco, et

al. (In re Albicocco), 2006 U.S. Dist. LEXIS 65359 (E.D.N.Y. September 13, 2006) (recognizing

the fact that Pioneer liberalized the excusable neglect standard). First, the delay in filing must be

due to neglect. Id. Second, the neglect must be excusable. Id.




                                                  17
             Case 21-50222-KBO         Doc 13-1       Filed 06/08/21    Page 23 of 25




       72.         The determination as to what sorts of neglect will be considered "excusable" is

at bottom an equitable one, taking account of all relevant circumstances surrounding the party's

omission. Pioneer Inv. Servs. Co. v. Brunswick Associates, Ltd., supra; In re American Classic

Voyages Co., 405 F.3d 127, 133 (3d Cir. 2005); In re XO Communs., Inc., 301 B.R. 782 (Bankr.

S.D.N.Y. 2003).

       73.         The Third Circuit has directed that courts should not favor a default

judgment. Zazzali v. 1031 Exch. Group LLC (In re DBSI Inc.), 501 B.R. 37, 42 (Bankr. D. Del.

2013) citing Zawadski de Bueno v. Bueno Castro, 822 F.2d 416, 420 (3d Cir. 1987). Where the

decision is a close call "doubts should be resolved in favor of setting aside the default and reaching

the merits." Id.

       74.         Excusable neglect is an equitable concept, upon which the totality of the

circumstances should be taken into account. Zazzali v. 1031 Exch. Group LLC (In re DBSI Inc.),

501 B.R. 37, 42 (Bankr. D. Del. 2013) citing Nara v. Frank, 488 F.3d 187, 193-94 (3d Cir. 2007).

Excusable neglect is not "limited to situations where the failure to timely file is due to

circumstances beyond the control of the filer." Pioneer, 507 U.S. at 391.

       75.         The Defendant had no intent to ignore the complaint filed by the Plaintiff and

fully intended to retain counsel in order to answer the complaint. The Defendant learned of the

Plaintiff’s request dated April 27, 2021, for an entry of a default judgment through its registered

agent on May 12, 2021. When the Defendant learned of the Plaintiff’s request for a default

judgment against the Defendant, the Defendant’s representative quickly sought competent counsel

and retained undersigned counsel Roland Gary Jones. The Defendant was informed about the

entry of the default judgment on May 14, 2021, by the undersigned counsel. On May 17, 2021,

upon retention, Mr. Jones immediately started a review of the case and working towards drafting




                                                 18
              Case 21-50222-KBO           Doc 13-1         Filed 06/08/21   Page 24 of 25




and filing this Motion.

V.      EQUITY CONSIDERATIONS FAVOR THE DEFENDANT

        76.     In this present case, it would be inequitable to deny the Defendant its day in court.

The default would grant the Debtors' estate a windfall it does not deserve when case law uniformly

states that a trustee in bankruptcy cannot recover money/property if it was transferred in the

ordinary course of business of the parties. Furthermore, vacating the Default Judgment will not

prejudice the Plaintiff's ability to litigate the case.

                                            CONCLUSION

        For the above reasons, the Defendant requests that the Court enter and order similar in

substance to the Proposed Order filed concurrently with the motion: (1) setting aside the Default

Judgment entered against the Defendant; and (2) granting the Defendant thirty (30) days to file an

Answer to the Complaint. The Defendant additionally requests for such other and further relief as

this Court may deem just and proper.

 Dated: June 8, 2021
                                                          The Law Office of James Tobia, LLC
                                                          By: /s/ James Tobia
                                                          James Tobia, Esquire (I.D. No. 3798)
                                                          1716 Wawaset Street
                                                          Wilmington, DE 19806
                                                          Tel. (302) 655-5303
                                                          Fax (302) 656-8053
                                                          Email: jtobia@tobialaw.com

                                                          and

                                                          JONES & ASSOCIATES
                                                          Roland Gary Jones, Esq.
                                                          New York Bar No. RGJ-6902
                                                          1325 Avenue of the Americas
                                                          28th Floor
                                                          New York, NY 10019
                                                          Tel. (347) 862-9254
                                                          Fax (212) 202-4416




                                                    19
Case 21-50222-KBO   Doc 13-1    Filed 06/08/21     Page 25 of 25




                               Email: rgj@rolandjones.com
                               Pro hac vice motion to be filed.

                               Counsels for the Defendant




                           20
